Exhibit 10.1

PREFERRED STOCK EQUITY FACILITY AGREEMENT

This PREFERRED STOCK EQUITY FACILITY AGREEMENT (the “Agreement”) is made and
entered into as of the 16th day of October 2017 (the “Effective Date”) by and
between Kapital Joe, LLC (the “Investor”) and Intrexon Corporation, a Virginia
corporation (the “Company”).

WHEREAS, the parties desire to provide that, upon the terms and subject to the
conditions contained herein, the Company may issue and sell to the Investor,
from time to time as provided herein, and the Investor shall purchase from the
Company, up to $100 million of the Company’s Series A Redeemable Preferred
Stock, no par value per share (the “Preferred Stock”), at a purchase price per
share of Preferred Stock of $100.00, as adjusted equitably for any split,
subdivision, combination, consolidation, recapitalization or similar event with
respect to the Preferred Stock (the “Purchase Price”); and

WHEREAS, such investments will be made in reliance upon the provisions of
Regulation D (“Regulation D”) of the Securities Act of 1933, as amended, and the
regulations promulgated thereunder (the “Securities Act”), and or upon such
other exemption from the registration requirements of the Securities Act as may
be available with respect to any or all of the investments to be made hereunder.

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND OTHER MATTERS

Section 1.1 Defined Terms. As used in this Agreement, the following terms shall
have the following meanings. Other capitalized terms are defined elsewhere
herein

“Affiliate” of any specified Person shall mean any other Person directly or
indirectly controlling or controlled by or under common control with such
specified Person. For the purposes of this definition, “control” when used with
respect to any specified Person means the power to direct the management and
policies of such Person, directly or indirectly, whether through the ownership
of voting securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.

“Articles of Amendment” shall mean the Articles of Amendment setting forth the
terms, including the preferences, rights and limitations, of the Preferred
Stock, in the form attached hereto as Exhibit A, to be filed with the SCC on or
after the Effective Date.

“Business Day” shall mean any day other than a Saturday, Sunday or a day on
which state or federally chartered banking institutions in New York, New York
are authorized or required to be closed.

“Commitment Amount” shall mean the aggregate amount of up to $100 million which
the Investor has agreed to provide to the Company in order to purchase the
Company’s Preferred Stock pursuant to the terms and conditions of this
Agreement.



--------------------------------------------------------------------------------

“Commitment Period” shall mean the period commencing on the Effective Date and
expiring on the earliest to occur of: (i) the date on which the Investor shall
have made purchases of Preferred Stock pursuant to this Agreement in the
aggregate amount of $100 million, (ii) April 30, 2019, (iii) the date that the
shareholders of the Company approve the conversion of the Preferred Stock into
shares of Common Stock in accordance with NYSE rules and (iv) the mutual
agreement of the parties.

“Common Stock” shall mean the Company’s common stock, no par value per share.

“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any contract, agreement, instrument or
other undertaking to which such Person is a party or by which it or any of its
property is bound.

“Conversion Stock” shall mean only those shares of Common Stock (or equity
securities of any successor to the Company, as the case may be), which may be
received by the Investor upon conversion of Preferred Stock in accordance with
the terms hereof and the Articles of Amendment.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

“Governmental Authority” shall mean any government or any state, department or
other political subdivision thereof, or any governmental body, agency, authority
or instrumentality in any jurisdiction exercising executive, legislative,
regulatory or administrative functions of or pertaining to government.

“NYSE” shall mean the New York Stock Exchange.

“Permitted Transferee” shall mean (a) with respect to an Investor who is an
individual to (i) the spouse or any lineal descendant (including adopted
children) of such Investor, (ii) any trust, or wholly owned limited partnership,
limited liability company or corporation for the benefit of such Investor or the
spouse or lineal descendant (including adopted children) of such Investor;
provided that such individual (together with the members of his or her immediate
family) retains voting control with respect to the Preferred Stock so
Transferred, or (iii) the estate of such Investor, and (b) with respect to an
Investor which is an entity, to any Affiliate of such Investor.

“Person” shall mean any individual, firm, partnership, corporation or other
entity and shall include any successor (by merger or otherwise) of such entity.

“Put” shall mean the portion of the Commitment Amount requested by the Company
in the Put Notice.

“Put Date” shall mean the date the Company is in receipt of the funds from the
Investor. No Put Date shall be more than five Business Days after a Put Notice
Date.

“Put Notice” shall mean a written notice to the Investor setting forth the Put
amount that the Company requires from the Investor and the proposed Put Date.

 

2



--------------------------------------------------------------------------------

“Put Notice Date” shall mean each date the Company delivers to the Investor a
Put Notice requiring the Investor to provide funds to the Company, subject to
the terms of this Agreement.

“Requirement of Law” shall mean as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its material property or to which such
Person or any of its material property is subject.

“SCC” shall mean the State Corporation Commission of the Commonwealth of
Virginia.

“SEC” shall mean the Securities and Exchange Commission.

“SEC Documents” shall mean all filings made by the Company with the SEC under
the Securities Act and the Exchange Act, including all exhibits thereto.

“Shareholder Approval” shall mean the shareholder approval necessary to approve
the conversion of the Preferred Stock into Common Stock for purposes of
Section 312.03 of the New York Stock Exchange Listed Company Manual, which
approval shall include a majority of the votes cast by holders of Common Stock
other than the votes cast by holders of Common Stock who, at such time, are
holders of Preferred Stock, or Affiliates of such holders.

“Transfer” shall mean a sale, transfer, hypothecation, assignment, gift, bequest
or disposition by any other means, whether for value or no value and whether
voluntary or involuntary (including, without limitation, by realization upon any
lien or by operation of law or by judgment, levy, attachment, garnishment,
bankruptcy or other legal or equitable proceedings).

ARTICLE II

ADVANCES

Section 2.1 General. Upon the terms and conditions set forth in this Agreement,
on any Put Notice Date the Company may require the Investor to purchase shares
of Preferred Stock by the delivery of a Put Notice. The number of shares of
Preferred Stock that the Investor shall purchase with each Put shall be
determined by dividing the amount of the Put by the Purchase Price. Each Put
must be in multiples of $100; no fractional shares shall be issued. The
aggregate maximum amount of all purchases that the Investor shall be obligated
to make under this Agreement in connection with Puts shall not exceed the
Commitment Amount.

Section 2.2 Mechanics.

(a) Put Notice. At any time during the Commitment Period, the Company may
deliver a Put Notice to the Investor, subject to the conditions set forth in
this Agreement.

(b) Date of Delivery of Put Notice. A Put Notice shall be deemed delivered on
the Business Day it is received by facsimile or email by the Investor if such
notice is received prior to 5:00 pm Eastern Time or the immediately succeeding
Business Day if it is received by facsimile or email after 5:00 pm Eastern Time
on a Business Day or at any time on a day which is not a Business Day.

 

3



--------------------------------------------------------------------------------

Section 2.3 Closings. The Investor shall deliver each Put to the Company by wire
transfer of immediately available funds on the applicable Put Date as determined
by the Investor, which date shall not be more than five Business Days after the
applicable Put Notice Date. Within five Business Days of each such Put Date, the
Company shall deliver to the Investor the applicable number of shares of
Preferred Stock (by certificate or book entry or otherwise as may be agreed to
by the Company and Investor) representing the amount of the Put by the Investor
pursuant to Section 2.1 herein, registered in the name of the Investor. In
addition, on or prior to the Put Date, each of the Company and the Investor
shall deliver to each other all documents, instruments and writings required to
be delivered by either of them pursuant to this Agreement in order to implement
and effect the transactions contemplated herein. Neither the shares of Preferred
Stock nor the Common Stock delivered on conversion thereof so delivered shall be
registered with the SEC.

Section 2.4 Conditions to Investor’s Obligations of Closing of Puts. The
obligations of the Investor to provide to the Company the amount specified in
any Put Notice delivered by the Company is subject to the fulfillment, on or
before the Put Date, of the following conditions precedent, unless otherwise
waived in the discretion of the Investor:

(a) the Articles of Amendment shall have been filed with the SCC and shall be in
full force and effect;

(b) the issuance of Preferred Stock shall not violate the rules and regulations
of the NYSE;

(c) (i) the Common Stock shall be listed on the NYSE and shall not have been
suspended from trading thereon, and (ii) the Company shall not have been
notified of any pending or threatened proceeding or other action to suspend the
trading of the Common Stock;

(d) the Company shall have obtained all material permits and qualifications
required by any applicable state for the offer and sale of the Preferred Stock,
or shall have the availability of exemptions therefrom, and the sale and
issuance of the Preferred Stock shall be legally permitted by all laws and
regulations to which the Company is subject;

(e) the Company shall have filed with the SEC all reports, notices and other
documents required of a “reporting company” under the Exchange Act and
applicable SEC regulations that were required to have been filed in the prior
twelve months;

(f) no injunction shall have been issued and remain in force, or action
commenced by a Governmental Authority which has not been stayed or abandoned,
prohibiting the purchase or the issuance of the Preferred Stock;

(g) each of the representations and warranties made by the Company pursuant to
this Agreement (or in any amendment, modification or supplement hereto or
thereto) shall, except to the extent that they relate to a particular date, be
true and correct in all material respects on and as of such date as if made on
and as of the applicable Put Date; and

 

4



--------------------------------------------------------------------------------

(h) the Company shall have complied with each and every covenant and agreement
applicable to it contained in this Agreement as of the applicable Put Date.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF INVESTOR

Investor hereby represents and warrants to, and agrees with, the Company that
the following are true and correct as of the date hereof and as of each Put
Date:

Section 3.1 Organization and Authorization. The Investor is duly incorporated or
organized and validly existing in the jurisdiction of its incorporation or
organization and has all requisite power and authority to purchase and hold the
securities issuable hereunder. The decision to invest and the execution and
delivery of this Agreement by such Investor, the performance by such Investor of
its obligations hereunder and the consummation by such Investor of the
transactions contemplated hereby have been duly authorized and requires no other
proceedings on the part of the Investor. The Investor has the right, power and
authority to execute and deliver this Agreement and all related instruments.
This Agreement has been duly executed and delivered by the Investor and,
assuming the execution and delivery hereof and acceptance thereof by the
Company, will constitute the legal, valid and binding obligations of the
Investor, enforceable against the Investor in accordance with its terms, except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and except as enforceability may be subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

Section 3.2 Accredited Investor. The Investor is an “accredited investor” within
the meaning of Rule 501 promulgated under the Securities Act.

Section 3.3 Investment Experience; Access; Investigation.

(a) Access to Information. The Investor, in making its investment decision
hereunder, represents that: (a) it has read, reviewed and relied solely on the
publicly available information concerning the Company and any independent
investigation made by it and its representatives, if any; (b) it has been
afforded an opportunity to request from the Company to review, and has received,
all additional information requested from the Company, (c) it acknowledges that
no person has been authorized to give any information or to make any
representation concerning the Company or the Preferred Stock, other than as
contained in this Agreement, and if given or made, any such other information or
representation has not been relied upon as having been authorized by the
Company.

(b) Reliance on Own Advisors. The Investor has relied completely on the advice
of, or has consulted with, its own tax, investment, legal or other advisors and
has not relied on the Company, or any of its officers, directors, attorneys,
accountants, representatives, agents, advisors for any advice.

 

5



--------------------------------------------------------------------------------

(c) Capability to Evaluate. The Investor has such knowledge and experience in
financial and business matters, either directly or through its representatives
or advisors, that it is capable of evaluating the merits and risks of the
prospective investment, which risks are substantial.

(d) Ability to Bear Economic Risk. The Investor understands and acknowledges
that an investment in the Preferred Stock and the Conversion Stock involves a
high degree of risk. The Investor acknowledges that it has the ability to bear
the economic risk of its investment pursuant to this Agreement.

(e) Investment; No Distribution. The Investor is acquiring the Preferred Stock
and the Conversion Stock solely for the Investor’s own account for investment
purposes as a principal and not with a view to the resale or distribution of all
or any part thereof. The Investor is aware that there may be legal and practical
limits on the Investor’s ability to sell or dispose of the any of the Preferred
Stock and the Conversion Stock and, therefore, that the Investor must bear the
economic risk of its investment for an indefinite period of time. The Investor
acknowledges that it is possible that the Investor may incur a total loss of its
investment. The Investor has adequate means of providing for the Investor’s
current needs and possible contingencies and does not have a need for liquidity
of this investment. The Investor’s commitment to illiquid investments, including
the investments provided for herein, is reasonable in relation to the Investor’s
net worth.

(f) No General Solicitation. The Preferred Stock was not offered to the Investor
through, and the Investor is not aware of, any form of general solicitation or
general advertising with respect to this Agreement and the transactions
contemplated hereby, including, without limitation: (i) any advertisement,
article, notice or other communication published in any newspaper, magazine or
similar media or broadcast over television, radio or via the internet, and
(ii) any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising. The Investor further understands that the
Company is relying in part on this representation to ensure compliance with the
Securities Act.

Section 3.4 Trading Activities. The Investor’s trading activities with respect
to the Company’s Common Stock has and shall be in compliance with all applicable
federal and state securities laws, rules and regulations and the rules and
regulations of the NYSE.

Section 3.5 Brokers. No broker or finder has acted for the Investor in
connection with this Agreement or the transactions contemplated thereby, and no
broker or finder is entitled to any brokerage or finder’s fees or other
commission in respect of such transactions based in any way on agreements,
arrangements or understandings made by or on behalf of the Investor.

Section 3.6 Investment Company. The Investor is not (a) an “investment company”
within the meaning of the Investment Company Act of 1940; or (b) a “holding
company” within the meaning of the Public Utility Holding Company Act of 1935.

 

6



--------------------------------------------------------------------------------

Section 3.7 Legends. The Investor understands that the Preferred Stock and
Conversion Stock may be notated with a legend similar to the following, and/or
any legend required by the securities laws of any state to the extent such laws
are applicable to the shares represented by the certificate, instrument, or book
entry so legended:

“THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN
CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH TRANSFER MAY BE
EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN
OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION
IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.”

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

Except in each case as provided for in the SEC Documents, the Company hereby
represents, warrants and covenants to the Investor as of the date hereof and
each Put Date that:

Section 4.1 Existence. The Company: (a) is duly organized, validly existing and
in good standing under the laws of the Commonwealth of Virginia and (b) has the
power and authority, and the legal right, to own and operate its property, to
lease the property it operates as lessee and to conduct the business in which it
is currently engaged.

Section 4.2 Power; Authorization; Enforceable Obligations. The Company: (i) has
the power and authority, and the legal right, to make, deliver and perform this
Agreement and to issue the Preferred Stock hereunder, (ii) has taken all
necessary action to authorize the execution, delivery and performance of this
Agreement. Except as has been disclosed to the Investor, no consent or
authorization of, filing with, notice to or other similar act by or in respect
of, any Governmental Authority or any other Person is required to be obtained or
made by or on behalf of the Company in connection with the execution, delivery,
performance, validity or enforceability of this Agreement, the issuance of the
Preferred Stock or the conversion of the Preferred Stock plus accrued dividends
thereon for shares of Conversion Stock on the terms and under the circumstances
provided or herein and in the Articles of Amendment. This Agreement has been
duly executed and delivered by the Company. This Agreement constitutes the
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally and except as enforceability may be
subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

Section 4.3 No Legal or Contractual Bar. Except as previously disclosed to the
Investor, the execution, delivery and performance of this Agreement by the
Company, the issuance of the Preferred Stock hereunder and the use of the
proceeds thereof by the Company and the conversion of the Preferred Stock plus
accrued and unpaid dividends for shares of Conversion Stock under the
circumstances provided for herein: (a) do not and will not violate any
Requirement of Law or Contractual Obligation of the Company or permit the
acceleration of any obligation of the Company pursuant to any such Contractual
Obligation and (b) do not and

 

7



--------------------------------------------------------------------------------

will not result in, or require, the creation or imposition of any lien or
encumbrance on any on the Company’s properties or revenues pursuant to any such
Requirement of Law or Contractual Obligation, except in each case of clauses
(a) and (b) as would not reasonably be expected to have a material adverse
effect on the business or operations of the Company and its subsidiaries taken
as a whole or on the ability of the Company to timely consummate the
transactions contemplated by this Agreement.

Section 4.4 Issuance of Shares. Upon issuance in accordance with this Agreement,
the Preferred Stock and the Common Stock issued on conversion thereof will be
validly issued, fully paid and non-assessable and free from all taxes, liens and
charges with respect to the issuance thereof.

Section 4.5 SEC Documents; Financial Statements. As of the date hereof, the
Company has filed all reports, schedules, forms, statements and other documents
required to be filed by it with the SEC pursuant to the reporting requirements
of the Exchange Act that were required to be filed in the prior twelve months.
As of their respective filing dates, the SEC Documents complied in all material
respects with the requirements of the Exchange Act and the rules and regulations
of the SEC promulgated thereunder applicable to the SEC Documents.

Section 4.6 Certain Regulations. The Company is not (a) an “investment company,”
or a company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940; or (b) a “holding company,” or an “affiliate” of
a “holding company” or a “subsidiary company” of a “holding company,” within the
meaning of the Public Utility Holding Company Act of 1935.

Section 4.7 Compliance with Laws. The Company has obtained all material
approvals required by any Governmental Authority to carry on its business as now
being conducted. Each of such approvals is in full force and effect and the
Company is in compliance in all material respects with the terms and conditions
of such approvals, and is also in compliance in all material respects with all
other provisions of any applicable environmental law.

Section 4.8 Brokers. No broker or finder has acted for the Company in connection
with this Agreement or the transactions contemplated thereby, and no broker or
finder is entitled to any brokerage or finder’s fees or other commission in
respect of such transactions based in any way on agreements, arrangements or
understandings made by or on behalf of the Company.

Section 4.9 Acknowledgment Regarding Investor’s Purchase of Preferred Stock. The
Company acknowledges and agrees that the Investor is acting solely in the
capacity of an arm’s length purchaser with respect to this Agreement and the
transactions contemplated hereby and not as a fiduciary of the Company (or in
any similar capacity). The Company further represents to the Investor that the
Company’s decision to enter into this Agreement has been based solely on the
independent evaluation by the Company and its representatives.

 

8



--------------------------------------------------------------------------------

ARTICLE V

INDEMNIFICATION

Section 5.1 Indemnification.

(a) In consideration of the Investor’s execution and delivery of this Agreement,
and in addition to all of the Company’s other obligations under this Agreement,
the Company shall defend, protect, indemnify and hold harmless the Investor, and
all of its officers, directors, partners, employees and agents (collectively,
the “Investor Indemnitees”) from and against any and all actions, causes of
action, suits, claims, losses, costs, penalties, fees, liabilities and damages,
and expenses in connection therewith (irrespective of whether any such Investor
Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys’ fees and disbursements (the
“Indemnified Liabilities”), incurred by the Investor Indemnitees or any of them
to the extent resulting from, or arising out of, or relating to: (a) any
misrepresentation or breach of any representation or warranty made by the
Company in this Agreement or any other certificate, instrument or document
contemplated hereby or thereby, (b) any breach of any covenant, agreement or
obligation of the Company contained in this Agreement or any other certificate,
instrument or document contemplated hereby or thereby, or (c) any cause of
action, suit or claim brought or made against such Investor Indemnitee not
arising out of any action or inaction of an Investor Indemnitee, and arising out
of or resulting from the execution, delivery, performance or enforcement of this
Agreement or any other instrument, document or agreement executed pursuant
hereto by any of the Investor Indemnitees. To the extent that the foregoing
undertaking by the Company may be unenforceable for any reason, the Company
shall make the maximum contribution to the payment and satisfaction of each of
the Indemnified Liabilities, which is permissible under applicable law.

(b) In consideration of the Company’s execution and delivery of this Agreement,
and in addition to all of the Investor’s other obligations under this Agreement,
the Investor shall defend, protect, indemnify and hold harmless the Company and
all of its officers, directors, shareholders (other than the Investor),
employees and agents (collectively, the “Company Indemnitees”) from and against
any and all Indemnified Liabilities incurred by the Company Indemnitees or any
of them to the extent resulting from, or arising out of, or relating to: (a) any
misrepresentation or breach of any representation or warranty made by the
Investor in this Agreement or any instrument or document contemplated hereby or
thereby executed by the Investor, (b) any breach of any covenant, agreement or
obligation of the Investor(s) contained in this Agreement or any other
certificate, instrument or document contemplated hereby or thereby executed by
the Investor, or (c) any cause of action, suit or claim brought or made against
such Company Indemnitee based on misrepresentations or due to a breach by the
Investor and arising out of or resulting from the execution, delivery,
performance or enforcement of this Agreement or any other instrument, document
or agreement executed pursuant hereto by any of the Company Indemnitees. To the
extent that the foregoing undertaking by the Investor may be unenforceable for
any reason, the Investor shall make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities, which is permissible under
applicable law.

(c) The obligations of the parties to indemnify or make contribution under this
Section 5.1 shall survive termination of this Agreement.

 

9



--------------------------------------------------------------------------------

ARTICLE VI

AFFIRMATIVE COVENANTS

Section 6.1 Maintenance of Properties and Books and Records. The Company hereby
covenants and agrees that the Company shall (a) maintain, preserve, protect and
keep its material properties in good repair, working order and condition
(ordinary wear and tear excepted), and make reasonable, necessary and proper
repairs, renewals and replacements so that its business carried on in connection
therewith may be properly conducted at all times consistent with its past
practices, subject to any determinations by the Company with respect to changes
in the business, and (b) maintain a standard system of accounting that enables
it timely to produce financial statements in accordance with GAAP.

Section 6.2 Maintenance of Insurance. The Company hereby covenants and agrees
that the Company shall maintain insurance with responsible and reputable
insurance companies or associations in such amounts and covering such risks as
is usually carried by companies of similar size engaged in similar businesses
and owning similar properties in the same general areas in which the Company
operates.

Section 6.3 Issuance of the Company’s Preferred Stock. The Company hereby
covenants and agrees that, based on and in reliance on the representations and
warranties in Section 3 of this Agreement, the sale of the shares of Preferred
Stock shall be made in accordance with the provisions and requirements of
Regulation D and any applicable state securities law.

Section 6.4 Shareholder Approval. The Company hereby covenants and agrees that
the Company will take all reasonable steps necessary to seek the Shareholder
Approval on or before the date of the Company’s annual meeting of shareholders
in 2019.

Section 6.5 Reservation of Shares. The Company hereby covenants and agrees that
the Company shall take reasonable steps, including seeking shareholder approval
if necessary, to have authorized and reserved a sufficient number of shares of
Common Stock equal to the Conversion Stock issuable upon conversion of all of
the outstanding shares of Preferred Stock.

Section 6.6 Further Action. The Investor hereby covenants and agrees that it and
its Affiliates will take all reasonable steps to support the Company in
fulfilling its obligations hereunder, including in connection with authorizing
and reserving a sufficient number of shares of Common Stock equal to the
Conversion Stock issuable upon conversion of all of the outstanding shares of
Preferred Stock, including voting in favor, and causing its Affiliates to vote
in favor of, an amendment to the Articles of Incorporation to increase the
authorized capital if the Board of Directors deems it advisable in connection
with such conversion.

Section 6.7 Antitrust Approvals. The Investor hereby covenants and agrees that
it will promptly notify the Company of any antitrust approvals that may be
required in connection with this Agreement or the Puts. Furthermore, the
Investor hereby covenants and agrees that it will promptly seek approval and
take such action, to the extent applicable and required, to permit the Investor
to receive shares of Common Stock and to own Common Stock that is receivable
upon conversion of the shares of Preferred Stock that it could receive under
this Agreement, such that the Investor is not in violation of applicable law,
rule or regulation, including having received such approvals and authorizations
of, and made such filings and registrations with, notifications to, or
expiration or termination of any applicable waiting period under, the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, and the rules
and regulations thereunder (“HSR Filings”), provided, however, that with respect
to any HSR Filing, the Investor shall have complied if such HSR Filing is made
within five Business Days of the date of mailing for Shareholder Approval.

 

10



--------------------------------------------------------------------------------

ARTICLE VII

TRANSFER RESTRICTIONS

Section 7.1 Restrictions on Transfer. The Investor agrees not to Transfer any
Preferred Stock except to a Permitted Transferee.

Section 7.2 Restrictive Legends. Each certificate for the Preferred Stock shall
be stamped or otherwise imprinted with a legend in substantially the following
terms:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES OR
BLUE SKY LAWS. THESE SECURITIES MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF
SUCH REGISTRATION OR AN EXEMPTION THEREFROM UNDER SAID ACT OR LAWS.

ARTICLE VIII

MISCELLANEOUS

Section 8.1 Amendments. This Agreement and any terms hereof may not be amended,
supplemented or modified except pursuant to a writing signed by both the
Investor and the Company.

Section 8.2 Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by facsimile
transmission), and, unless otherwise expressly provided herein, shall be deemed
to have been duly given or made when delivered: (a) by hand, upon receipt or
(b) three days after being deposited in the mail, postage prepaid, or (c) in the
case of a facsimile transmission notice, when received (with confirmation of
receipt), or (d) in the case of delivery by a nationally recognized overnight
courier, when received, in each case addressed to such addresses or fax number
as may be hereafter notified by the respective parties hereto.

Section 8.3 No Third-Party Beneficiaries. This Agreement does not create, and
shall not be construed as creating, any rights enforceable by any person or
entity not a party hereto.

Section 8.4 Waiver. Any waiver or any breach of any of the terms or conditions
of this Agreement shall not operate as a waiver of any other breach of such
terms or conditions or of any other term or condition, nor shall any failure to
insist upon strict performance or to enforce any provision hereof on any one
occasion operate as a waiver of such provision or of any other provision hereof
or a waiver of the right to insist upon strict performance or to enforce such
provision or any other provision on any subsequent occasion. Any waiver must be
in writing.

Section 8.5 Successors and Assigns. Neither the Company nor the Investor may
assign its rights or obligations under this Agreement without the consent of the
other party. This Agreement shall be binding upon and inure to the benefit of
the Company and the Investor and their respective successors and permitted
assigns.

 

11



--------------------------------------------------------------------------------

Section 8.6 Further Assurances. Each party hereto, at the reasonable request of
the other party hereto, shall execute and deliver such other instruments and do
and perform such other acts and things as may be necessary or desirable for
effecting completely the consummation of this Agreement and the transactions
contemplated hereby.

Section 8.7 Captions. The captions of the Sections and Articles of this
Agreement have been inserted for convenience only and shall have no substantive
effect.

Section 8.8 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

Section 8.9 Governing Law. This Agreement and any note and the rights and
obligations of the parties under this Agreement shall be governed by, and
construed and interpreted in accordance with, the internal laws of the
Commonwealth of Virginia without regard to any conflicts of law provisions
thereof.

Section 8.10 Waiver of Jury Trial. To the extent not prohibited by applicable
law which cannot be waived, each of the Company and the Investor hereby waives,
and covenants that it will not assert (whether as plaintiff, defendant or
otherwise), any right to trial by jury in any forum in respect of any issue,
claim, demand, action, or cause of action arising out of or based upon this
Agreement, the subject matter hereof, any note or the subject matter thereof, in
each case whether now existing or hereafter arising and whether in contract or
tort or otherwise. Each of the Company and the Investor acknowledge that it has
been informed by the other parties hereto that the provisions of this section
constitute a material inducement upon which such other parties have relied, are
relying and will rely in entering into this Agreement. Any party may file an
original counterpart or a copy of this section with any court as written
evidence of the consent of the Company and the Investor to the waiver of its
rights to trial by jury.

Section 8.11 Counterparts. This Agreement may be executed in any number of
counterparts (including by facsimile), each of which when so executed shall be
deemed to be an original and all of which counterparts together shall constitute
one and the same instrument.

[Signature Page Follows]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered on their behalf as of the date first above written.

 

INVESTOR: KAPITAL JOE, LLC By: Third Security, LLC, its Manager By:  

/s/ Randal J. Kirk

Name:   Randal J. Kirk Title:   Manager

COMPANY:

 

INTREXON CORPORATION

By:  

/s/ Donald P. Lehr

  Donald P. Lehr   Chief Legal Officer



--------------------------------------------------------------------------------

Exhibit A

ARTICLES OF AMENDMENT

TO THE

AMENDED AND RESTATED ARTICLES OF INCORPORATION

OF

INTREXON CORPORATION

1. Name of Corporation. The name of the Corporation is Intrexon Corporation.

2. Text of Amendments. Article III of the Corporation’s Amended and Restated
Articles of Incorporation (the “Articles of Incorporation”) shall be amended to
add Article III.D as set forth in Appendix A attached hereto, stating the terms,
including the preferences, limitations and relative rights, of the Corporation’s
Series A Redeemable Preferred Stock (the “Series A Preferred Stock”).

3. Adoption and Date of Adoption. Pursuant to Section 13.1-639A of the Virginia
Stock Corporation Act (the “Act”), Article III of the Articles of Incorporation
permits the Corporation’s Board of Directors to amend the Articles of
Incorporation in order to establish the terms, including the preferences, rights
and limitations, of one or more series of the Corporation’s authorized class of
preferred stock without the approval of the Corporation’s shareholders.

The Corporation certifies that the foregoing amendments were adopted on
October 16, 2017 by the Corporation’s Board of Directors without shareholder
approval pursuant to the above referenced sections of the Act and Articles of
Incorporation. The Corporation has not issued any shares of the Series A
Preferred Stock as of the date hereof.

4. Effective Date and Time. The foregoing amendments to the Articles of
Incorporation shall become effective when the Virginia State Corporation
Commission issues the certificate of amendment for such amendments.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

Dated: [●], 2017     INTREXON CORPORATION                 By:  

 

      Donald P. Lehr       Chief Legal Officer



--------------------------------------------------------------------------------

Appendix A

D. The Corporation is authorized to issue a new series of preferred stock
designated as Series A Redeemable Preferred Stock (“the “Series A Preferred
Stock”) as follows:

1. Designation and Amount. The shares of such series of Preferred Stock shall be
designated as “Series A Redeemable Preferred Stock” and the number of shares
constituting such series shall be 1,000,000 shares.

2. Definitions. For purposes of the Series A Preferred Stock, the following
terms shall have the meanings indicated:

“Affiliate” of any specified Person shall mean any other Person directly or
indirectly controlling or controlled by or under common control with such
specified Person. For the purposes of this definition, “control” when used with
respect to any specified Person means the power to direct the management and
policies of such Person, directly or indirectly, whether through the ownership
of voting securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.

“Board of Directors” or “Board” shall mean the Board of Directors of the
Corporation or any committee duly authorized by such Board of Directors to
perform any of its responsibilities with respect to the Series A Preferred
Stock.

“Business Day” shall mean any day other than a Saturday, Sunday or a day on
which state or federally chartered banking institutions in New York, New York
are authorized or required to be closed.

“Change of Control” shall mean the merger, consolidation or acquisition of the
Corporation with, by or into another Person in which all outstanding shares of
Common Stock are converted into or exchanged for cash, securities or other
property or assets, other than a new holding company structure or similar
transaction in which the existing stockholders of the Corporation immediately
prior to such transaction continue to own greater than 66 2/3% of the equity of
the surviving corporation immediately thereafter.

“Common Stock” shall mean the common stock, no par value per share, of the
Corporation or such shares of the Corporation’s capital stock into which such
Common Stock shall be reclassified.

“Conversion Calculation Period” shall mean the period beginning 25 Business Days
prior to, and ending on, the fifth Business Day prior to the mailing of the
proxy statement soliciting Shareholder Approval for the meeting of the
shareholders of the Corporation at which Shareholder Approval was obtained.

“Conversion Price” shall mean, for each share of Series A Preferred Stock, the
20-day volume-weighted average market price of the Common Stock on the NYSE (or
such other national securities exchange or automated quotation system on which
the Common Stock is at such time listed or quoted) as of market closing on the
fifth Business Day prior to the mailing of the proxy statement soliciting
Shareholder Approval for the meeting of the shareholders of the Corporation at
which Shareholder Approval was obtained, subject to adjustment as set forth
herein.



--------------------------------------------------------------------------------

“Conversion Rate” shall mean, at any time, the Issue Price plus all accrued but
unpaid dividends thereon divided by the Conversion Price.

“Deemed Conversion Rate” shall mean, at any time, the Issue Price plus all
accrued but unpaid dividends thereon divided by $18.96, subject to adjustment as
set forth herein.

“HSR Approval” shall mean, as to any holder of Series A Preferred Stock, to the
extent applicable and required to permit such holder to convert such holder’s
shares of Series A Preferred Stock into Common Stock and to own such Common
Stock without such holder being in violation of applicable law, rule or
regulation, the receipt of approvals and authorizations of, filings and
registrations with, notifications to, or expiration or termination of any
applicable waiting period under, the Hart-Scott-Rodino Antitrust Improvements
Act of 1976, as amended, and the rules and regulations thereunder.

“Issue Price” shall mean, as to the Series A Preferred Stock, $100 per share (as
adjusted equitably with respect to the Conversion Rate for any split,
subdivision, combination, consolidation, recapitalization or similar event with
respect to the Series A Preferred Stock).

“Mandatory Conversion Date” shall mean, with respect to any share of Series A
Preferred Stock, the fifth Business Day (in the case of clause (i)) or the tenth
Business Day (in the case of clause (ii)) following the latest to occur of
(i) the receipt by the Corporation of Shareholder Approval, and (ii) if
applicable to the holder, such holder’s receipt of HSR Approval.

“NYSE” shall mean the New York Stock Exchange.

“Person” shall mean any individual, firm, partnership, corporation or other
entity and shall include any successor (by merger or otherwise) of such entity.

“Preferred Stock” shall mean the Series A Preferred Stock, and any future series
of capital stock of the Corporation designated as preferred stock.

“Set apart for payment” shall be deemed to include, without any action other
than the following, the recording by the Corporation in its accounting ledgers
of any accounting or bookkeeping entry which indicates, pursuant to a
declaration of dividends or other distribution by the Board of Directors, the
allocation of funds to be paid on any series or class of capital stock of the
Corporation; provided, however, that if any funds for any class or series of
capital stock of the Corporation ranking junior to the Series A Preferred Stock
as to payment of dividends or distribution of assets upon liquidation,
dissolution or winding up of the Corporation are placed in a separate account of
the Corporation or delivered to a disbursing, paying or other similar agent,
then “set apart for payment” with respect to the Series A Preferred Stock shall
mean placing such funds in a separate account or delivering such funds to a
disbursing, paying or other similar agent.

“Shareholder Approval” shall mean the shareholder approval necessary to approve
the conversion of the Preferred Stock into Common Stock for purposes of
Section 312.03 of the New York Stock Exchange Listed Company Manual, which
approval shall include a majority of the votes cast by holders of Common Stock
other than the votes cast by beneficial holders of Common Stock who, at such
time, are holders of Preferred Stock, or Affiliates of such holders.

 

2



--------------------------------------------------------------------------------

3. No Maturity, Sinking Fund, Mandatory Redemption. The Series A Preferred Stock
has no stated maturity and will not be subject to any sinking fund, and will
remain outstanding indefinitely unless the Corporation decides to redeem or
otherwise repurchase the Series A Preferred Stock, the holder exercises its
rights to mandatory redemption, or the Series A Preferred Stock is converted as
provided hereunder. The Corporation is not required to set aside funds to redeem
the Series A Preferred Stock.

4. Ranking. The Series A Preferred Stock will rank, (i) with respect to the
rights to the payment of dividends, senior to all classes or series of the
Common Stock, and to all other equity securities issued by the Corporation other
than equity securities referred to in clause (ii)(A) and (B) of this Section 4,
and with respect to the distribution of assets in the event of any liquidation,
dissolution or winding up of the Corporation, on parity to all classes or series
of the Common Stock; and (ii) with respect to rights to the payment of dividends
and the distribution of assets in the event of any liquidation, dissolution or
winding up of the Corporation, (A) on parity with the Common Stock and all
equity securities issued by the Corporation with terms specifically providing
that those equity securities rank on parity with the Series A Preferred Stock
with respect to rights to the payment of dividends and the distribution of
assets upon any liquidation, dissolution or winding up of the Corporation;
(B) junior to all equity securities issued by the Corporation with terms
specifically providing that those equity securities rank senior to the Series A
Preferred Stock with respect to rights to the payment of dividends and the
distribution of assets upon any liquidation, dissolution or winding up of the
Corporation; and (C) effectively junior to all existing and future indebtedness
(including indebtedness convertible into our Common Stock or Preferred Stock) of
the Corporation and to any indebtedness and other liabilities of (as well as any
preferred equity interest held by others in) existing subsidiaries of the
Corporation. The term “equity securities” shall not include convertible debt
securities.

5. Dividends.

(a) Holders of shares of the Series A Preferred Stock are entitled to receive,
out of funds of the Corporation legally available for the payment of dividends,
dividends as provided hereinafter. Commencing on the date of issuance of Series
A Preferred Stock (as applicable, the “Issue Date”), cash dividends shall accrue
on the Series A Preferred Stock daily, at the rate of 8% per annum on the Issue
Price, and shall be cumulative from and including the applicable Issue Date, and
shall be payable to the holders of record of the Series A Preferred Stock as
provided hereinafter. Dividends payable on the Series A Preferred Stock will be
computed on the basis of a 360-day year consisting of twelve 30-day months.

(b) No dividends on shares of Series A Preferred Stock shall be authorized by
the Board of Directors, or paid or set apart for payment by the Corporation at
any time when the terms and provisions of any agreement of the Corporation,
including any agreement relating to any indebtedness of the Corporation,
prohibit the authorization, payment or setting apart for payment thereof or
provide that the authorization, payment or setting apart for payment thereof
would constitute a breach of the agreement or a default under the agreement, or
if the authorization, payment or setting apart for payment shall be restricted
or prohibited by law.

 

3



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary contained herein, dividends on the
Series A Preferred Stock will accrue whether or not the Corporation has
earnings, whether or not there are funds legally available for the payment of
those dividends and whether or not those dividends are declared by the Board of
Directors. No interest, or sum in lieu of interest, will be payable in respect
of any dividend payment or payments on the Series A Preferred Stock which may be
in arrears, and holders of the Series A Preferred Stock will not be entitled to
any dividends in excess of full cumulative dividends described in Section 5(a).
Any dividend payment made on the Series A Preferred Stock shall first be
credited against the earliest accumulated but unpaid dividend due with respect
to the Series A Preferred Stock.

(d) Unless full cumulative dividends on the Series A Preferred Stock have been
or contemporaneously are declared and paid or declared and a sum sufficient for
the payment thereof has been or contemporaneously is set apart for payment for
all past dividend periods, (i) no dividends (other than in shares of Common
Stock or in shares of any series of Preferred Stock that the Corporation may
issue ranking junior to the Series A Preferred Stock as to the payment of
dividends and the distribution of assets upon liquidation, dissolution, or
winding up) shall be declared or paid or set aside for payment upon shares of
Common Stock or Preferred Stock that the Corporation may issue ranking junior to
or on a parity with the Series A Preferred Stock as to the payment of dividends,
or upon liquidation, dissolution, or winding up, (ii) no other distribution
shall be declared or made upon shares of Common Stock or Preferred Stock that
the Corporation may issue ranking junior to or on a parity with the Series A
Preferred Stock as to the payment of dividends, or the distribution of assets
upon liquidation, dissolution, or winding up, and (iii) any shares of Common
Stock and Preferred Stock that the Corporation may issue ranking junior to, or
on a parity with the Series A Preferred Stock as to the payment of dividends, or
the distribution of assets upon liquidation, dissolution, or winding up, shall
not be redeemed, purchased or otherwise acquired for any consideration (or any
moneys be paid to or made available for a sinking fund for the redemption of any
such shares) by the Corporation (except by conversion into or exchange for other
capital stock of the Corporation that it may issue ranking junior to the Series
A Preferred Stock as to the payment of dividends, the distribution of assets
upon liquidation, dissolution, or winding up, or in connection with any bona
fide equity compensation arrangement).

6. Liquidation or Change of Control.

(a) In the event of any voluntary or involuntary liquidation, dissolution or
winding up or Change of Control of the Corporation, the holders of shares of
Series A Preferred Stock shall participate with the holders of the Common Stock,
pro rata on an as-converted-to-Common Stock basis, as if converted at the Deemed
Conversion Rate, with respect to any payments out of the assets the Corporation
has legally available for distribution to its shareholders, subject to the
preferential rights of the holders of any class or series of capital stock of
the Corporation it may issue ranking senior to the Series A Preferred Stock with
respect to the distribution of assets upon liquidation, dissolution or winding
up. In the event that in connection with a Change of Control, the outstanding
shares of Common Stock are converted into or exchanged for cash, securities or
other property or assets, then the holders of Series A Preferred Stock shall be
entitled to receive the kind and amount of such cash, securities or other
property or assets that such holder would have received had such holder
converted such holder’s shares of Series A Preferred Stock into shares of Common
Stock at the Deemed Conversion Rate immediately prior to such Change of Control.

 

4



--------------------------------------------------------------------------------

(b) For purposes of this Section 6, the shares of Series A Preferred Stock shall
be deemed to have converted into shares of Common Stock at the Deemed Conversion
Rate immediately prior to such liquidation, dissolution or winding up or Change
of Control of the Corporation. In the event that at any time, the Corporation
(i) pays a stock dividend on one or more classes of its then outstanding shares
of Common Stock or otherwise makes a distribution on any class of capital stock
that is payable in shares of Common Stock, (ii) subdivides (by any stock split,
stock dividend, recapitalization or otherwise) one or more classes of its then
outstanding shares of Common Stock into a larger number of shares,
(iii) combines (by combination, reverse stock split or otherwise) one or more
classes of its then outstanding shares of Common Stock into a smaller number of
shares, or (iv) distributes or “spins-off” to all holders of Common Stock
evidence of indebtedness, shares of capital stock (including capital stock of a
subsidiary), securities or other assets (excluding any dividend or distribution
paid exclusively in cash), then in each such case the Deemed Conversion Rate
shall be adjusted appropriately to account for such payment, subdivision,
combination, distribution or “spin-off”.

(c) Holders of Series A Preferred Stock will be entitled to written notice of
any such liquidation, dissolution, winding up or Change of Control no fewer than
30 days and no more than 60 days prior to the payment date. After payment of the
full amount of the liquidating distributions to which they are entitled in this
Section 6, the holders of Series A Preferred Stock will have no right or claim
to any of the remaining assets of the Corporation.

7. Redemption.

(a) Optional Redemption Right. The Corporation may, at its option, upon not less
than 30 nor more than 60 days’ written notice, redeem any whole number of shares
of Series A Preferred Stock, at any time or from time to time, for cash at a
redemption price of the Issue Price per share, plus any accumulated and unpaid
dividends thereon to, but not including, the date fixed for redemption. If the
Corporation elects to redeem any shares of Series A Preferred Stock as described
in this Section 7(a), it may use any available cash to pay the redemption price,
and it will not be required to pay the redemption price only out of the proceeds
from the issuance of other equity securities or any other specific source.

(b) Mandatory Redemption Right. At any time after December 31, 2020, each holder
of Series A Preferred Stock may, at its option, upon not less than 60 nor more
than 120 days’ written notice, require the Corporation to redeem any whole
number of its shares of Series A Preferred Stock, in whole or in part, for cash
at a redemption price of the Issue Price per share, plus any accumulated and
unpaid dividends thereon to, but not including, the redemption date. If the
Corporation is required to redeem any shares of Series A Preferred Stock as
described in this Section 7(b), it may use any available cash to pay the
redemption price, and it will not be required to pay the redemption price only
out of the proceeds from the issuance of other equity securities or any other
specific source.

 

5



--------------------------------------------------------------------------------

(c) In the event the Corporation elects to redeem Series A Preferred Stock, the
notice of redemption will be mailed by the Corporation, postage prepaid, not
less than 30 nor more than 60 days prior to the redemption date, to each holder
of record of Series A Preferred Stock called for redemption at such holder’s
address as it appears on the stock transfer records of the Corporation and shall
state: (i) the redemption date; (ii) the number of shares of Series A Preferred
Stock to be redeemed; (iii) the redemption price; (iv) the place or places where
certificates (if any) for the Series A Preferred Stock are to be surrendered for
payment of the redemption price; and (v) that dividends on the shares to be
redeemed will cease to accumulate on the redemption date. If less than all of
the shares of Series A Preferred Stock held by any holder are to be redeemed,
the notice mailed to such holder shall also specify the number of shares of
Series A Preferred Stock held by such holder to be redeemed. No failure to give
such notice or any defect thereto or in the mailing thereof shall affect the
validity of the proceedings for the redemption of any shares of Series A
Preferred Stock except as to the holder to whom notice was defective or not
given.

(d) In the event a holder of Series A Preferred Stock elects to require the
Corporation to redeem such holder’s Series A Preferred Stock, the notice of
redemption shall be delivered by such holder to the Corporation at its principal
office, not less than 60 nor more than 120 days prior to the redemption date,
and shall state: (i) the redemption date; (ii) the number of shares of Series A
Preferred Stock to be redeemed; and (iii) the redemption price and shall include
the certificates (if any) for the Series A Preferred Stock to be surrendered for
payment of the redemption price.

(e) Holders of Series A Preferred Stock to be redeemed shall surrender the
Series A Preferred Stock at the place designated in the notice of redemption and
shall be entitled to the redemption price and any accumulated and unpaid
dividends payable upon the redemption following the surrender. If so required by
the Corporation, any certificates surrendered for conversion shall be endorsed
or accompanied by written instrument or instruments of transfer, in form
satisfactory to the Corporation, duly executed by the registered holder or by
his, her or its attorney duly authorized in writing.

(f) If notice of redemption of any shares of Series A Preferred Stock has been
given and if the Corporation irrevocably sets apart for payment the funds
necessary for redemption in trust for the benefit of the holders of the shares
of Series A Preferred Stock so called for redemption, then from and after the
redemption date (unless the Corporation shall default in providing for the
payment of the redemption price plus accumulated and unpaid dividends, if any),
dividends will cease to accumulate on those shares of Series A Preferred Stock,
those shares of Series A Preferred Stock shall no longer be deemed outstanding
and all rights of the holders of those shares will terminate, except the right
to receive the redemption price plus accumulated and unpaid dividends, if any,
payable upon redemption.

(g) If any redemption date is not a Business Day, then the redemption price and
accumulated and unpaid dividends, if any, payable upon redemption may be paid on
the next Business Day and no interest, additional dividends or other sums will
accumulate on the amount payable for the period from and after that redemption
date to that next Business Day.

(h) If less than all of the outstanding Series A Preferred Stock is to be
redeemed by the Corporation pursuant to Section 7(a), the Series A Preferred
Stock to be redeemed shall be selected pro rata (as nearly as may be practicable
without creating fractional shares) among the holders or by any other equitable
method the Corporation shall determine.

 

6



--------------------------------------------------------------------------------

(i) In connection with any redemption of Series A Preferred Stock, the
Corporation shall pay, in cash, any accrued and unpaid dividends to, but not
including, the redemption date.

(j) Subject to applicable law, the Corporation may purchase shares of Series A
Preferred Stock directly from an investor, by tender or by any other
arrangement. Any shares of Series A Preferred Stock that the Corporation
acquires may be retired and re-classified as authorized but unissued shares of
Preferred Stock, without designation as to class or series, and may thereafter
be reissued as any class or series of Preferred Stock.

8. Conversion Rights. The shares of Series A Preferred Stock are not convertible
into or exchangeable for any other property or securities of the Corporation,
except as provided in this Section 8.

(a) Effective as of the close of business on the Mandatory Conversion Date, all
shares of Series A Preferred Stock shall automatically convert into shares of
Common Stock at the Conversion Rate. Such shares of Series A Preferred Stock to
be converted into shares of Common Stock on the Mandatory Conversion Date shall
be cancelled at the time of the conversion and cease to be issued and
outstanding.

(b) The Corporation shall provide notice to holders of Series A Preferred Stock
at least 3 Business Days prior to the Mandatory Conversion Date. In addition to
any information required by applicable law or regulation, such notice of
mandatory conversion with respect to such shares shall state, as appropriate:

(i) the applicable Mandatory Conversion Date;

(ii) the number of shares of Common Stock to be issued upon conversion of each
share of Series A Preferred Stock held of record by such holder and subject to
such mandatory conversion; and

(iii) if certificates are to be issued, the place or places where certificates
for shares of Series A Preferred Stock held of record by such holder are to be
surrendered for issuance of certificates representing shares of Common Stock.

(c) All rights with respect to the Series A Preferred Stock converted pursuant
to this Section 8, including the rights, if any, to receive notices and vote
(other than as a holder of Common Stock), will terminate at the Mandatory
Conversion Date (notwithstanding the failure of the holder or holders thereof to
surrender any certificates at or prior to such time), except only the rights of
the holders thereof, upon surrender of any certificate or certificates of such
holders (or lost certificate affidavit and agreement) therefor, to receive the
items provided for in the next sentence of this Subsection 8(c). As soon as
practicable after the Mandatory Conversion Date and, if applicable, the
surrender of any certificate or certificates (or lost certificate affidavit and
agreement) for Series A Preferred Stock, the Corporation shall (a) issue and
deliver to such holder, or to his, her or its nominees, a certificate or
certificates for the number of full shares of Common Stock issuable on such
conversion in accordance with the provisions hereof (or, at the

 

7



--------------------------------------------------------------------------------

Corporation’s option, such shares shall be registered in book-entry form) and
(b) pay cash as provided in Subsection 8(e) in lieu of any fraction of a share
of Common Stock otherwise issuable upon such conversion and the payment of any
accrued but unpaid dividends on the shares of Series A Preferred Stock
converted.

(d) Any holder of Series A Preferred Stock to be converted following receipt of
an HSR Approval shall provide prompt notice to the Corporation of receipt of
such approval (or the expiration of any applicable waiting periods).

(e) Upon conversion, holders of Series A Preferred Stock shall receive cash in
lieu of fractional shares. In lieu of any fractional share of Common Stock
otherwise issuable in respect of any mandatory conversion pursuant to this
Section 8, the Corporation shall pay an amount in cash (computed to the nearest
cent) equal to the same fraction of the closing price of the Common Stock market
price of the Common Stock on the NYSE (or such other national securities
exchange or automated quotation system on which the Common Stock is at such time
listed or quoted) determined as of the fourth trading day immediately preceding
the applicable Mandatory Conversion Date.

(f) The Corporation shall at all times reserve and keep available out of its
authorized and unissued Common Stock or shares acquired by the Corporation,
solely for issuance upon the conversion of shares of Series A Preferred Stock as
provided herein, free from any preemptive or other similar rights, such number
of shares of Common Stock as shall from time to time be issuable upon the
conversion of all the shares of Series A Preferred Stock then outstanding.

(g) All shares of Common Stock delivered upon conversion of the Series A
Preferred Stock shall be duly authorized, validly issued, fully paid and
non-assessable, free and clear of all liens, claims, security interests and
other encumbrances.

(h) Prior to the delivery of any securities that the Corporation shall be
obligated to deliver upon conversion of the Series A Preferred Stock, the
Corporation shall use its reasonable best efforts to comply with all federal and
state laws and regulations thereunder requiring the approval of or consent to
the delivery thereof by any governmental authority.

(i) The Corporation hereby covenants and agrees that, if at any time the Common
Stock shall be listed on the NYSE or any other national securities exchange or
automated quotation system, the Corporation shall, if permitted by the rules of
such exchange or automated quotation system, list and keep listed, so long as
the Common Stock shall be so listed on such exchange or automated quotation
system, all the Common Stock issuable upon conversion of the Series A Preferred
Stock.

(j) The Corporation shall pay any and all stock transfer and documentary stamp
taxes that may be payable in respect of any issuance or delivery of shares of
Series A Preferred Stock or shares of Common Stock or other securities issued on
account of Series A Preferred Stock pursuant hereto or certificates representing
such shares or securities; provided that the Corporation shall not be required
to pay any such tax that may be payable in respect of any transfer involved in
the issuance or delivery of shares of Series A Preferred Stock or Common Stock
or other securities in a name other than that in which the shares of Series A
Preferred

 

8



--------------------------------------------------------------------------------

Stock with respect to which such shares or other securities are issued or
delivered were registered, or in respect of any payment to any Person other than
a payment to the registered holder thereof, and shall not be required to make
any such issuance, delivery or payment unless and until the Person otherwise
entitled to such issuance, delivery or payment has paid to the Corporation the
amount of any such tax or has established, to the satisfaction of the
Corporation, that such tax has been paid or is not payable.

(k) In the event that at any time after the beginning of the Conversion
Calculation Period and prior to the Mandatory Conversion Date, the Corporation
(i) pays a stock dividend on one or more classes of its then outstanding shares
of Common Stock or otherwise makes a distribution on any class of capital stock
that is payable in shares of Common Stock, (ii) subdivides (by any stock split,
stock dividend, recapitalization or otherwise) one or more classes of its then
outstanding shares of Common Stock into a larger number of shares,
(iii) combines (by combination, reverse stock split or otherwise) one or more
classes of its then outstanding shares of Common Stock into a smaller number of
shares, or (iv) distributes or “spins-off” to all holders of Common Stock
evidence of indebtedness, shares of capital stock (including capital stock of a
subsidiary), securities or other assets (excluding any dividend or distribution
paid exclusively in cash), then in each such case the Conversion Rate and
Conversion Price shall be adjusted appropriately to account for such payment,
subdivision, combination, distribution or “spin-off”. In such circumstance the
Corporation shall provide an updated notice of mandatory conversion.

(l) The Corporation shall seek the Shareholder Approval on or before the date of
its annual meeting of shareholders in 2019.

9. Voting Rights.

(a) Holders of the Series A Preferred Stock will not have any voting rights,
except as set forth in this Section 9 or as otherwise required by law. On each
matter on which holders of Series A Preferred Stock are entitled to vote, each
share of Series A Preferred Stock will be entitled to one vote, except that when
shares of any other class or series of Preferred Stock the Corporation may issue
have the right to vote with the Series A Preferred Stock as a single class on
any matter, the Series A Preferred Stock and the shares of each such other class
or series will have one vote per share.

(b) So long as any shares of Series A Preferred Stock remain outstanding, the
Corporation will not, without the affirmative vote or consent of the holders of
at least two-thirds of the shares of the Series A Preferred Stock outstanding at
the time, given in person or by proxy, either in writing or at a meeting (voting
together as a class with all other series of parity Preferred Stock that the
Corporation may issue upon which like voting rights have been conferred and are
exercisable), amend, alter, repeal or replace the Articles of Incorporation,
including by way of merger, consolidation or otherwise in which the Corporation
may or may not be the surviving entity, so as to materially and adversely affect
and deprive holders of Series A Preferred Stock of any right, preference or
privilege of the Series A Preferred Stock (each, an “Event”). An increase in the
amount of the authorized Preferred Stock, including the Series A Preferred
Stock, or the creation or issuance of any additional Series A Preferred Stock or
other series of Preferred Stock that the Corporation may issue, or any increase
in the amount of

 

9



--------------------------------------------------------------------------------

authorized shares of such series, in each case ranking senior to, on a parity
with or junior to the Series A Preferred Stock with respect to payment of
dividends or the distribution of assets upon liquidation, dissolution or winding
up, shall not be deemed to materially and adversely affect such rights,
preferences or privileges.

(c) Notwithstanding Section 9(b) above, if any Event set forth in Section 9
(b) above materially and adversely affects any right, preference or privilege of
the Series A Preferred Stock but not all series of parity Preferred Stock that
the Corporation may issue upon which like voting rights have been conferred and
are exercisable, the affirmative vote or consent of the holders of at least
two-thirds of the shares of the Series A Preferred Stock and all such other
similarly affected series, outstanding at the time (voting together as a class),
given in person or by proxy, either in writing or at a meeting, shall be
required in lieu of the vote or consent that would otherwise be required by
Section 9(b).

(d) The voting rights provided for in this Section 9 will not apply if, at or
prior to the time when the act with respect to which voting by holders of the
Series A Preferred Stock would otherwise be required pursuant to this Section 9
shall be effected, all outstanding shares of Series A Preferred Stock shall have
been redeemed or called for redemption upon proper notice and sufficient funds
shall have been deposited in trust to effect such redemption pursuant to
Section 7.

(e) Except as expressly stated in this Section 9 or as may be required by
applicable law, the Series A Preferred Stock will not have any relative,
participating, optional or other special voting rights or powers and the consent
of the holders thereof shall not be required for the taking of any corporate
action.

10. No Preemptive Rights. No holders of the Series A Preferred Stock will, as
holders of Series A Preferred Stock, have any preemptive rights to purchase or
subscribe for Common Stock or any other security of the Corporation.

11. Record Holders. The Corporation and the transfer agent for the Series A
Preferred Stock may deem and treat the record holder of any Series A Preferred
Stock as the true and lawful owner thereof for all purposes, and neither the
Corporation nor the transfer agent shall be affected by any notice to the
contrary.

 

10